     Case 1:20-cv-01233-NONE-EPG Document 18 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELIA M. HAYES,                                  No. 1:20-cv-01233-NONE-EPG (PS)
12                       Plaintiff,
13           v.                                        ORDER TO COMPLY WITH CLERK’S
                                                       NOTICE
14    COSTCO WHOLESALE
      CORPORATION, et al.,
15
                         Defendants.
16

17          On October 27, 2020, the Court entered an order pursuant to a stipulation, requiring

18   Plaintiff Delia M. Hayes to file her amended complaint no later than November 16, 2020. (ECF

19   No. 15). On November 16, 2020, Plaintiff filed an amended complaint; however, she docketed it

20   as an “amended document.” (ECF No. 16). On November 24, 2020, the Clerk of Court entered a

21   notice requiring Plaintiff to re-file her document as an amended complaint. (ECF No. 17).

22   Plaintiff has not yet done so. Accordingly, it is HEREBY ORDERED that within three days,

23   Plaintiff shall comply with the clerk’s notice (ECF No. 17).

24
     IT IS SO ORDERED.
25

26      Dated:     December 4, 2020                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
     Case 1:20-cv-01233-NONE-EPG Document 18 Filed 12/04/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
